DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-11 and 15-16 directed to inventions that were non-elected without traverse.  Accordingly, claims 6-11 and 15-16 have been cancelled.

Claim Status
	The amendment of 08/16/2021 has been entered. Claims 1-2, 5, 12, and 19-20 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	The rejections of the claims under 35 U.S.C. 112(b) as set forth in the previous Office action are withdrawn in light of the amendment of 08/16/2021, which amended claim 1 to have clear antecedent basis for all limitations and to clarify which portion of the fusion protein was intended to have an amino acid homology of not less than 80%, as well as cancelling claims 13-14.
	The rejection of the claims under 35 U.S.C. 112(a) for containing new matter as set forth in the previous Office action is withdrawn in light of the amendment of 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Please cancel claims 6-11 and 15-16.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

As discussed in the previous Office action, the closest prior art to the claimed invention is found in the teachings of Sajini and Ward, as detailed in the Office action of 08/24/2020. However, these references do not teach or suggest the specific E-cadherin/Fc fusion protein recited in the instant claims. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5, 12, and 19-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/24/2021